Me. Justice Harker, dissenting. I am unable to concur with the majority of the court. I think that part of the account preceding the balance struck January 18, 1886, was barred by the statute of limitations. I do not think that the balance entry of January 27, 1887, appearing upon the ledger of deceased, was sufficient to remove the bar of the statute. My associates are of the opinion that if the entry was sufficient to establish the claim as an original transaction, it would be sufficient as a new promise. It is upon this point that I disagree with them. I am unable to regard the entry as more than a bare admission, unaccompanied by any promise to pay. I do not understand that a mere acknowledgment of the correctness of an account, unaccompanied by a promise to pay, is sufficient to take it out of the operation of the statute. While I do not regard proof of an express promise as necessary, yet, as I read the decision of our Supreme Court, the rule is, that in drder to take an account, already barred, out of the operation of the statute, nothing short of an express promise or circumstance showing an unqualified intention to pay will suffice. It is necessary, too, that the promise be made to the person to whom the barred debt was due or to some one authorized to act in bis behalf. Ayers v. Richards, 12 Ill. 147; Keener v. Crull, 19 Ill. 189; Carroll v. Forsyth, 69 Ill. 127; Norton v. Colby, 52 Ill. 198; Wachter v. Albee, 80 Ill. 47; McGrew v. Forsyth, 80 Ill. 596. It does not appear from the evidence that the fact of the entry was communicated to the claimant, nor that she knew anything about it until after the death of her husband. To my mind there were no such circumstances accompanying the entry as to warrant the inference of a promise to pay the debt.